t c memo united_states tax_court gordon b cologne petitioner v commissioner of internal revenue respondent docket no filed date erla elizabeth arnold for petitioner christine v olsen for respondent memorandum opinion cohen chief_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the taxable_year by amendment to the answer respondent asserts an increased deficiency in the amount of dollar_figure the issue for decision is whether petitioner is entitled to deduct as alimony certain amounts paid in accordance with a marital settlement agreement this case was submitted fully stipulated under rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the stipulated facts are incorporated herein by this reference petitioner's brief contains statements and attachments that were not stipulated and are not evidence see rule b we disregard these in making our decision background petitioner resided in la quinta california at the time he filed the petition in this case petitioner formerly was married to patricia r cologne ms cologne petitioner and ms cologne separated on date on date petitioner and ms cologne entered into a marital settlement agreement the agreement which was filed with the superior court of the state of california for the county of san diego on date pertinent portions of the agreement are as follows recitals husband is presently the sole_proprietor of gordon cologne and associates this business has an estimated pre-tax net_income of dollar_figure per month wife is presently unemployed and has no earned_income husband will retire on or about date after reaching the age of and anticipates receiving no earned_income after that date the real_property commonly known as rancho santa fe california shall be disposed of according to the following terms a the residence shall be listed for sale on or before date x the residence shall remain listed until sold xk c wife may have the use and possession of the residence on the condition that she maintain the residence and yard in satisfactory condition normal wear_and_tear excepted husband shall have the right to occupy the residence for principal residential use purposes including sleeping cooking and eating and attending to his personal hygiene needs in case of any dispute wife shall have the first right to occupy the premises husband shall also have the right to store any items of personal_property awarded to him in the premises until the sale is consummated be until the sale of the residence is consummated or until date whichever first occurs husband shall pay on a current basis without the right to reimbursement real_property_taxes principal and interest payments on the notes secured_by deeds of trust on the residence and fire and liability insurance for the residence in addition husband shall pay on a current basis all charges for trash pickup the water bill and the gardener for one day a week and pool maintenance if the house is not sold by date and the wife continues to reside in the house the wife shall pay all the aforesaid taxes principal and interest on the notes insurance and maintenance_costs as and for reasonable rental for such use or the actual fair rental value whichever is less if the sale of the residence is not consummated on or before date the court shall have the jurisdiction to make further orders regarding occupancy and the payment of the mortgages real_property_taxes insurance trash pickup water gardener and pool maintenance h the net_proceeds of sale shall be held in escrow and disbursed as follows husband shall be paid a sum equal to all payments made by him on or after date on certain charge credit card and loan balances except for purchases made by petitioner after date the wife shall be paid a sum equal to all payments made by her on or after date on certain charge credit card and loan balances except for purchases made by ms cologne after date any remaining balance due on the obligations described in paragraphs and above shall be paid in full any balance remaining shall be paid one-half to each party and wife shall pay to husband from her one-half her share of the income_tax obligation as set forth in paragraph the real_property in blue river wisconsin shall be disposed of according to the following terms a the parties shall continue to hold such property as joint_tenants with right_of_survivorship bither party may terminate the joint_tenancy at any time at such time both parties shall make testamentary provisions so that the property will pass to the children of this marriage if a party should die prior to its sale cc both parties shall have the right of use and possession of the residence in case of a conflict wife shall have the first right to any two-week period she chooses upon providing husband thirty days' advance written notice be wife shall pay on a current basis without the right to reimbursement principal and interest payment on the note secured_by the first deed_of_trust husband shall pay on a current basis without the right to reimbursement real_property_taxes on the residence fire and liability insurance for the residence utilities maintenance and repairs all income received on account of the property shall be applied to the obligation owed to w southard and any remaining balance shall be paid one-half by each party any earnings remaining after payment to w southard shall be divided equally between the parties the husband's interest in the judge's retirement_plan and in the legislator's retirement_plan shall be divided equally between the parties pending each plan's direct payment of benefits to wife husband shall allow the wife to receive for deposit in a joint account the entire retirement benefits in lieu of the division of these benefits and the spousal support as provided in paragraph of this agreement she may withdraw all such sums for her personal_use as an assignment in satisfaction of spousal support the parties shall file joint federal and state tax returns for the calendar_year ending any_tax liability due and unpaid upon the filing of the tax_return shall be paid_by the husband and the wife shall reimburse the husband her share of the tax based on the net_income retirement income actually received received by her during the year husband and wife shall each pay fifty percent of all liabilities and expenses including accounting and legal fee relating to any_tax liabilities asserted by federal state or local taxing authorities arising out of any review of the parties' personal income_tax returns for any period when they filed joint returns except for tax_year which is governed by paragraph each party shall however be solely responsible for the liabilities and expenses resulting from income known only to and solely benefiting said party spousal support husband shall pay wife as and for spousal support the sum of dollar_figure per month on the lst day of each month commencing date and continuing until husband dies wife dies wife remarries wife commences residing with an unrelated member of the opposite sex or until husband retires on date whichever shall first occur during petitioner made the following payments pursuant to the agreement dollar_figure spousal support dollar_figure life_insurance premiums dollar_figure gardener for home during pendency of sale dollar_figure pool service dollar_figure waste management dollar_figure january and february pensions dollar_figure utilities electric and water conditioning for house in wisconsin dollar_figure one-half of petitioner and ms cologne's state and federal income taxes dollar_figure petitioner deducted dollar_figure as alimony on his federal_income_tax return the parties have stipulated that an alimony deduction is allowed for the following payments totaling dollar_figure spousal support of dollar_figure life_insurance premiums of dollar_figure waste management of dollar_figure and january and february pension payments of dollar_figure remaining in dispute are the payments of ms cologne's half of the federal and state income taxes and payment of the utilities for the wisconsin property discussion sec_215 allows as a deduction an amount equal to the alimony or separate_maintenance payments paid during the year for purposes of sec_215 the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 that is includable in the gross_income of the recipient under sec_71 see sec_215 sec_71l a provides that gross_income generally includes amounts received as alimony or separate_maintenance payments sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse california family code section west provides except as otherwise agreed by the parties in writing the obligation of a party under an order for the support of the other party terminates upon the death of either party or the remarriage of the other party the parties dispute whether the payments at issue meet the requirement of sec_71 the parties agree that the agreement does not provide any conditions for the termination of these payments respondent's position is that petitioner's obligations to pay ms cologne's share of their income taxes and for the utilities for the wisconsin property survive her death petitioner argues that petitioner's liability for the payments terminates at her death pursuant to california family code section federal and state_income_tax payments because the income_tax liabilities are joint_and_several if ms cologne died petitioner would remain liable for the full amount of their taxes to the respective tax collectors see sec_6013 normally however petitioner would be entitled to the right of contribution for ms cologne's half of the taxes petitioner through the agreement has given up that right beyond the limited share specified the question we must decide is whether if ms cologne died petitioner would still be obligated for ms cologne's half of the joint liabilities without the right of contribution beyond the share specified as this guestion is not answered by the agreement and the payment of taxes is not the usual type of support expense such as food shelter or medical_care that necessarily ends with the payee spouse's death we look to state law california family code section west serves to terminate spousal support at the payee spouse's death where the parties have not otherwise agreed california law distinguishes payments for support from those for property settlement in setting spousal support the california court considers among other factors each party's earning capacity the needs of each party based on the standard of living during the marriage the payor spouse's ability to pay the obligations and assets of each party the duration of the marriage and the age and health of the parties see cal fam code sec west division of the california family code governs the division of debts and liabilities and that of property see cal fam code sec west both assets and liabilities are considered in dividing the community estate see cal fam code sec west -- - the allocation of the liability for the income taxes between petitioner and ms cologne was based on their relative incomes for the year petitioner has not shown that the allocation was based on their relative needs standards of living or earning capacities when the taxes would be paid or on any other factors normally taken into consideration in determining support the agreement provided that petitioner would be reimbursed for ms cologne's smaller share out of the net_proceeds if any of the sale of the residence remaining after other debts were paid the division of the couple's tax_liabilities is in the nature of a property settlement rather than a provision for the future support of ms cologne accordingly section of the california family code west does not operate to terminate these payments at ms cologne's death and the requirement of sec_71 d is not met petitioner is not entitled to an alimony deduction for the payments of his former spouse's federal and state_income_tax liabilities payment of utilities for wisconsin property pursuant to the agreement petitioner and ms cologne owned the wisconsin property as joint_tenants with right_of_survivorship both had the right of use and possession of the property and his liability for utility bills would be continued after her death while she occupied the property however the utility charges related to her use of it we have allowed alimony deductions for utilities see 79_tc_415 zampini v commissioner tcmemo_1991_395 we hold that petitioner is entitled to deduct half of the amount_paid or dollar_figure to reflect the above holdings and the parties' stipulations decision will be entered under rule
